Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, line 1, “the lateral opening” should be –each lateral opening- because plural lateral openings were recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macbeth (USPN 2,170,565).
Regarding claim 1, Macbeth teaches a pivot assembly for a cycle linkage suspension, the pivot assembly comprising: first (i) and second (g) members including lateral openings (see Figure 2) extending therethrough; a pivot including a rod portion (shaft e) configured to be disposed within the lateral 
Regarding claim 3, the first member (i) comprises a link (as seen in Figures 1 and 2) and the second member (g) comprises a frame member (front fork frame member).  
Regarding claim 5, frame member (g) can be considered to be the first member, which includes an inner pivot portion, and link (i) can be considered to be the second member, which comprises outer pivot portions (as seen in Figure 2) configured to receive the inner pivot portion of the first member therebetween.  
Regarding claim 6, one of the first and second members (g) includes a pin bore (as seen in Figure 1) extending through a portion thereof sized to receive the pin (f) therein, the pin bore aligning with the opening in the pivot rod with the rod portion disposed within the lateral openings of the first and second members (forked end of member i).  
Regarding claim 7, the pin bore extends entirely through the one of the first and second members such that a distal end of the pin projects through a distal opening of the pin bore (seen in Figure 1, head of cotter pin f extends out of the bore in member g, g’).  
Regarding claim 13, Macbeth teaches a wheel carrier coupled to one of the first or second members (link i has a dropout at one end that is coupled to the front wheel of the bicycle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Macbeth (2,270,565) in view of Oertley (USPN 8,333,528).
Macbeth lacks an annular recess extending around the rod portion.  
Oertley shows a pivot assembly with a rod portion 102 extending into lateral openings in linkage members 44 to pivotally connect the linage members.  The rod portion is retained against lateral movement relative to the linkages by a pin 150 that extends into an annular recess 106 around the rod portion.
It would have been obvious to one of ordinary skill in the art to provide the rod portion of Macbeth with an annular recess, as taught by Oertley, in order to facilitate alignment between the pin and the opening in the rod portion in that the annular recess allows the pin to engage the recess regardless of the rotational orientation of the rod portion relative to the linkage member.   
Claims 4, 8, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (PGPub 2012/0228850) in view of Macbeth (2,270,565).
Regarding claims 4 and 8, Tseng teaches a pivot assembly for a cycle linkage suspension comprising first 244 and second 22 link members including lateral openings (lateral throughholes) extending therethrough.  A pivot including a rod portion (unnumbered but illustrated in Figure 6) is configured to be disposed in the lateral openings of the first and second members to pivotably couple the first and second members together.  The rod portion has an integral annular flange at one end and a bolt 51 having an annular cap and a shaft configured to secure to the other end of the rod.  The pivot is configured to clamp portions of the first and second members between the annular flange and the cap.

Macbeth teaches pivot assembly for a cycle linkage having a rod portion (e) with an opening and a pin configured to be removably inserted into the opening in the rod portion to restrict movement of the rod portion within the first and second members.
It would have been obvious to provide an opening in the rod portion of the Tseng pivot and a pin removably inserted into the opening in the rod, as taught by Macbeth, in order to more securely fasten the first and second members together.
Regarding claim 9, in Tseng, least one of the bolt includes a tool interface (polygonal tool opening in the cap end of the rod bolt, as seen in Figure 6).  
Regarding claim 15, Tseng teaches a frame 11-15; and wherein the first and second members 244, 22, comprise links in a rear linkage suspension pivotably coupled to the frame.  One of the first and second members comprises a rear wheel carrier (rear dropout at the intersection of elements 21 and 22) such that the rear linkage suspension is configured to operably couple a rear wheel to the frame.  
Regarding claim 19, Tseng additionally teaches the rear linkage suspension 20 for a bicycle (seen in Figure 1), as discussed above, further comprising: a cycle frame 11-15; a plurality of links 21, 23, 244; and pivot assemblies rotatably coupling ends of the plurality of links together and to the cycle frame at pivot couplings.  
Claims 10, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPN 6,783,140) in view of Macbeth (2,270,565).
Regarding claim 10, Huang teaches a pivot assembly for a cycle linkage suspension comprising first 511 and second 52 members including lateral openings (lateral throughholes, seen in Figure 4) extending therethrough.  A pivot including a rod portion 53 is configured to be disposed in the lateral openings of the first and second members to pivotably couple the first and second members together.  
Huang lacks an opening in the rod portion and a pin removably inserted into the opening in the rod portion to restrict movement of the rod portion within the first and second members.
Macbeth teaches pivot assembly for a cycle linkage having a rod portion (e) with an opening and a pin configured to be removably inserted into the opening in the rod portion to restrict movement of the rod portion within the first and second members.
It would have been obvious to provide an opening in the rod portion of the Huang pivot and a pin removably inserted into the opening in the rod, as taught by Macbeth, in order to more securely fasten the first and second members together.
Regarding claim 11, Huang shows, in Figure 4, that at least one of the bolts includes a tool interface (polygonal hole at the bolt end).  
Regarding claim 16, Huang teaches a front linkage suspension for a bicycle, the front linkage suspension comprising: a fork 10; a plurality of links 52, 52, 511; and23PATENT APPLICATION 32637/53526pivot assemblies 53 rotatably coupling the plurality of links together and to the fork at pivot couplings.  The pivot assemblies each comprise: a pivot including a rod portion 53.  As discussed above, it would have been obvious to provide an opening in the rod portion of the Huang pivot and a pin removably inserted into the opening in the rod, as taught by Macbeth, in order to more securely fasten the first and second members together.
 Regarding claim 17, the plurality of links comprises first 52, second 511, and third (an additional link labelled 52) links.  The first and third links 52, 52, are pivotably coupled to the fork 10 and the second link 511 pivotably coupled between the first and third links.  
Regarding claim 18, Macbeth teaches the pivot coupling includes a pin bore extending through a portion of a link sized to receive the pin therein, the pin bore aligning with the opening in the pivot rod with the rod portion disposed within the pivot coupling.
Claims 4, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawwill (USPN 5,299,820) in view of Macbeth (2,270,565).
Regarding claims 4, 14, and 16, Lawwill teaches a pivot assembly for a front wheel suspension including a fork 40 with first and second members 130A, 90A (seen in Figure 1) that comprise links in a front linkage suspension pivotably coupled to the fork. One of the first and second members 90A comprises a front wheel carrier at 120B (as seen in Figure 3) such that the front linkage suspension is configured to operably couple a front wheel to the fork.  Each pivotal connection 192 (between the links and between the links and the fork) includes a rod portion 192 extending through lateral openings in the members and a flanged bolt at one end of the rod portion (shown in Figure 1).
Lawwill lacks an opening in the rod portion and a pin removably inserted into the opening in the rod portion to restrict movement of the rod portion within the first and second members.
Macbeth teaches pivot assembly for a cycle linkage having a rod portion (e) with an opening and a pin configured to be removably inserted into the opening in the rod portion to restrict movement of the rod portion within the first and second members.
It would have been obvious to provide an opening in the rod portion of the Lawwill pivot and a pin removably inserted into the opening in the rod, as taught by Macbeth, in order to more securely fasten the first and second members together.
Regarding claim 16, Lawwwill also teaches the front linkage suspension for bicycle 10 includes a fork 40, a plurality of links 80, 90, 130 (see Figures 1 and 3) and23PATENT APPLICATION 32637/53526pivot assemblies 192, 194, rotatably coupling the plurality of links together and to the fork at pivot couplings.  
 Regarding claim 17, the plurality of links of Lawwill comprises first 80, second 90, and third 130 links, the first and third links 80, 130, pivotably coupled to the fork 40 (seen in Figure 3) and the second link 90 pivotably coupled between the first and third links.  
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Macbeth (2,270,565).
Macbeth teaches that the pin is a cotter pin, but fails to specify of what kind.  Conventionally, a cotter pin is a thin bent pin that is deflectable or springy.  Macbeth’s illustration of the cotter pin (f) appears to show a bolt.  It would have been obvious to one of ordinary skill in the art to configure the pin as a threaded bolt in view of the illustration of Macbeth, in order to retain the pin with a nut.  It would also have been obvious to configure the cotter pin of Macbeth as a bent, deflectable pin, as is typical for a cotter pin, in order to provide a simple and inexpensive pin for securing the pivot against lateral movement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bell and Chi teach suspension members with pivotal connections.
Zerk and Burnett show pivotal connections using retainer pins.
Woodsde froms a front fork similar to applicant’s fork arrangement.
Tseng ‘838 shows a rear suspension having a pivotal coupling including a pivot rod with threaded bots at both ends. 
Lawwill ‘224 shows a bicycle suspension pivot, in Figure 6, using a flanged rod 114and a bolt 112 having a threaded shaft and an end cap. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

amb